DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 2 - 4, 6 - 8, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claims 2 and 6, several of the features of these claims were known in the art as evidenced by Farhood et al, “Counting People based on Linear, Weighted and Local Random Forests”, which discloses obtaining the heat map conversion model (e.g., “regression model” or “decision tree”) by training according to the pre-marked second image (e.g., “training images… with annotations”) and the heat map (e.g., “ground truth density”) corresponding to each second image at p. 3, sec. III(A) and FIG. 2. But, the Farhood reference does not disclose that each second image comprises a first area that is marked as ignored, and the heat map corresponding to the second image does not include a portion of the heat map corresponding to the first area.
With regards to claims 3 - 4 and 7 - 8, these claims depend from claims 2 and 6, respectively, and therefore incorporate the features of those claims were found allowable. These claims are found allowable for the same reasons as were provided with respect to their parent claim(s).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “thermodynamic chart” in claims 1 - 10 is used by the claims to mean a “heat map,” which is a data visualization technique that shows magnitude (such as density) of a phenomenon as color in two dimensions, while the accepted meaning of thermodynamics is: “Thermodynamics is a branch of physics that deals with heat, work, and temperature, and their relation to energy, radiation, and physical properties of matter.” The term is indefinite because the specification describes a heat map at ¶ [0053] in association with the term “thermodynamics” without clearly redefining the term.
For purposes of compact prosecution, the phrase “thermodynamic chart” in claims 1 - 10 has been interpreted as if it had instead recited “heat map.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 10, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farhood et al, “Counting People based on Linear, Weighted and Local Random Forests.”
With regards to claim 1, the Farhood reference discloses converting a first image, in which the number of people is to be determined, into a corresponding first heat map (e.g., “density map d”) according to a heat map conversion model (e.g., “regression model” or “decision tree”) and determining the number of people (“C” in eqn. 2) in the first image according to the first heat map (e.g., “density map d”) at: pp. 1-2, sec. I and FIG. 1; pp. 3-4, secs. III(A) and III(C) 

    PNG
    media_image1.png
    146
    386
    media_image1.png
    Greyscale

The Farhood reference further discloses the heat map conversion model (e.g., “regression model” or “decision tree”) is obtained by training according to a pre-marked second image (e.g., “training images… with annotations”) and a heat map (e.g., “ground truth density”) corresponding to each second image at p. 3, sec. III(A) and FIG. 2.

    PNG
    media_image2.png
    382
    797
    media_image2.png
    Greyscale


With regards to claim 5, the steps performed by the apparatus of this claim are anticipated by the Farhood reference for the same reasons as were presented with respect to claim 1, which is a method claim reciting these same steps. One of ordinary skill in the art would find use of a computer (i.e., a processor coupled with a computer readable medium) implied by the machine learning disclosure of p. 3, sec. III(A), i.e., “Learning Decision Tree.” 
With regards to claim 10, the steps performed by the apparatus of this claim are anticipated by the Farhood reference for the same reasons as were presented with respect to claim 1, which is a method claim reciting these same steps. One of ordinary skill in the art would find use of a computer (i.e., a processor coupled with a computer readable storage medium storing a program) implied by the machine learning disclosure of p. 3, sec. III(A), i.e., “Learning Decision Tree.” 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Farhood et al, “Counting People based on Linear, Weighted and Local Random Forests,” in view of OFFICIAL NOTICE.
With regards to claim 9, the steps performed by the apparatus of this claim are anticipated by the Farhood reference for the same reasons as were presented with respect to claim 1, which is a method claim reciting these same steps. One of ordinary skill in the art would find use of a computer (i.e., a processor coupled with a memory) implied by the machine learning disclosure of p. 3, sec. III(A), i.e., “Learning Decision Tree.” However, the Farhood reference does not specify or imply a computer with a transmitter and receiver.
OFFICIAL NOTICE is hereby taken that, at the time of filing of the present application, that computers with transmitters and receivers, i.e., modems, was known in the art. At the time of the filing of the present application, it would have been obvious to a person of ordinary skill in the art to use a computer having a modem, as was known in the art, when using a computer to perform the machine learning taught by the Farhood reference.  The motivation for doing so comes from the prior art wherein the benefits of modems were well known and include providing internet access and obtaining training sets via internet access.  Therefore, it would have been obvious to combine the knowledge of the art as evidenced by OFFICIAL NOTICE with the Farhood reference to obtain the invention specified in this claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F DUNPHY whose telephone number is (571)270-1230.  The examiner can normally be reached on 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 5712727332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID F DUNPHY/Primary Examiner, Art Unit 2668